DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Fox on July 13, 2022.
The application has been amended as follows: 
In the claim:
5. (Currently amended) The brace of claim 4, wherein the handle is aligned with a middle of [[the]] a curved central channel portion when the brace is at maximum length.

Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claims 1 and 6 and its dependent claims 2-5 which recite features not taught or suggested by the prior art.
The generic place holder “belt engagement members that are pivotally adjustable relative to the plate, wherein the belt engagement members are engaged with the belt to maintain a desired length of the brace, and are disengaged from the belt to permit adjustment of the length of the brace to either lengthen or shorten the length of the brace” are recited features are not taught or suggested by the prior art.  
The written description disclose to the corresponding structure, material, or acts for performing the entire aforementioned claimed function and to clearly link the structure, material, or acts to the function are: in Applicant’s specification [0019] The belt engagement members 26 and 28 are provided as doors that pivot relative to open spaces 26a and 28a, respectively, of the planar portions 22 and 24. The engagement members 26 and 28 pivot to open towards the outer side 12a of the plate 12. The patient facing side 12b of the engagement members 26 and 28 include a hook material thereon for releasably engaging a loop material of the belt 14, as explained more fully below. The patient facing side 12b of the adjustment plate 12 is positioned during use of the brace 10 adjacent the small of the back of the patient. 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in independent claims 1 and 6.
Claims 2-5 are allowed insofar as they depend from the allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786